PATTERSON, Presiding Judge.
The appellant, Carlos Hernandez, Jr., appeals from the circuit court’s denial of his petition for writ of habeas corpus, wherein he contested his custody pursuant to a sentence of life without parole for a 1982 conviction for first degree kidnapping. The primary issue presented in this petition and argued on appeal is the legality of Hernandez’s arrest.
The instant habeas petition was originally filed in the Jefferson County Circuit *912Court but was properly transferred to the Mobile County Circuit Court. See A.R.Cr.P. 32.4 and 32.5. Although reference was made to Rule 32 and to some of its procedural bars, the Mobile County Circuit Court failed to follow the mandate of Rule 32.6(a). See Drayton v. State, 600 So.2d 1088 (Ala.Cr.App.1992); Nickerson v. State, 597 So.2d 762 (Ala.Cr.App.1992).
Therefore, the judgment of the circuit court is reversed, and this cause is remanded to that court with the instruction that the instant petition be returned to Hernandez so that he may have the opportunity to amend his petition to comply with the Rule 32.6(a) requirement that the proper form be used.
REVERSED AND REMANDED.
All Judges concur.